Citation Nr: 0303187	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  99-18 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Raynaud's 
disease/Raynaud's phenomenon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1959 to June 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an November 
1998 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied 
service connection for Raynaud's disease with traumatic 
arthritis to the hands (claimed as residuals of frostbite).  
In October 1999, the veteran appeared for a personal hearing 
at the RO.  This case was previously before the Board in 
December 2000, when it was remanded for additional 
development.  After readjudicating the claim on appeal, and 
with consideration given to the additional development, the 
RO issued a September 2002 rating decision which granted 
service connection for arthritis of the hands.  Accordingly, 
that matter is no longer before the Board.  The RO continued 
the denial of service connection for Raynaud's 
disease/Raynaud's phenomenon, and that claim is now back 
before the Board for further appellate consideration.


FINDING OF FACT

There is no competent evidence of a nexus between any current 
Raynaud's disease or Raynaud's phenomenon, and the veteran's 
active service or any complaints treated therein.


CONCLUSION OF LAW

Service connection for Raynaud's disease/Raynaud's phenomenon 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  

The case has been reviewed under the VCAA.  After reviewing 
the claims folder, the Board finds that there has been 
substantial compliance with the pertinent mandates in the 
VCAA and implementing regulations.  The claim has been 
considered on the merits, and well-groundedness is not an 
issue.  In the November 1998 decision, in a July 1999 
statement of the case, and in supplemental statements of the 
case issued in October 1999 and September 2002, the veteran 
was given notice of the evidence necessary to substantiate 
his claim, and of what was of record.  VA's duty to notify 
includes the duty to tell the veteran what evidence, if any, 
he is responsible for submitting to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  That 
was done in this case.  In a March 2001 letter, the veteran 
was notified what evidence he needed to submit in order to 
substantiate his claims, and what evidence VA would obtain.  
The letter explained that VA would make reasonable efforts to 
help him get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Accordingly the Board finds that 
the duty to notify is satisfied.  

The RO has obtained the veteran's service medical records and 
all identified records from private medical care providers 
and from VA medical facilities, and he has been accorded VA 
examinations.  Records from the Social Security 
Administration that are pertinent and specific to this claim 
have been obtained.  The RO has complied with the directives 
of the December 2000 remand.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  There is no indication that there is any 
relevant evidence outstanding.  Development is complete to 
the extent possible.  The veteran is not prejudiced by the 
Board's review of the case based on the current record.



Background

The veteran contends that he has Raynaud's disease and/or 
Raynaud's phenomenon, secondary to frostbite of his hands 
sustained on active duty.  Service personnel records indicate 
that the veteran served in Alaska for 11 months and 29 days.  
Service medical records, including an April 1968 report of 
examination on the veteran's separation from service, are 
negative for any mention of frostbite.  Specifically, 
Raynaud's disease or Raynaud's phenomenon was not diagnosed.

VA outpatient records dated from January to December 1997 
reflect treatment the veteran received after complaining of 
numbness and tingling in both hands upon exposure to cold 
weather or cold water.  He reported a history of frostbite to 
his hands during service.  The records show a diagnosis of 
Raynaud's disease.  

On VA examination in February 1998, the veteran complained of 
paresthesia in both hands, worse in cold weather.  He stated 
that his hands change to a pale color when exposed to cold 
weather or cold water.  He reported that he had the similar 
problems with his hands for the last 10 years.  He also 
reported an episode of frostbite during service.  Examination 
revealed no abnormalities of the skin.  X-rays of his hands 
revealed probable post-traumatic arthritis.  The diagnosis 
was, in pertinent part, Raynaud's disease and post-traumatic 
arthritis of both hands.  

In August 1999, a private physician examined the veteran in 
relation to his claim for Social Security Administration 
benefits.  The veteran provided a history of "possible 
frostbite" that allegedly occurred in the 1960's.  He 
reported that he felt well, and stated that he did not have 
medical problems until approximately 1987.  Apparently, at 
that time his employment included loading and unloading heavy 
metal objects in cool weather, and he began to experience a 
gradual onset and progression of symptoms in his forearms and 
hands.  The symptoms usually began on exposure to cold, and 
the veteran characterized the symptoms as a progressive 
feeling of coldness, numbness, and a whitish discoloration in 
his hands.  The symptoms could last for a prolonged period of 
time, and subsided when the hands were warm.  The veteran 
stated that, generally, he experienced pain in his hands on 
an average of four hours daily; and the symptoms usually 
increased in severity and duration on exposure to cold.  
Examination of the hands revealed no discoloration.  There 
was a generalized coolness to light touch.  Vascular function 
was intact by palpable pulses.  X-rays revealed mild 
degenerative changes of the interphalangeal joint of both 
thumbs, and at the metacarpal phalangeal joint of the index 
finger.  The private physician stated that the veteran's 
history was compatible with bilateral Raynaud's phenomenon, 
idiopathic.  

At the October 1999 hearing, the veteran testified that he 
sustained cold weather injuries to his hands on active duty 
in Alaska.  He stated that it was very cold most of the year, 
and that his only hand covering was leather gloves with 
"fabric type inserts."  He testified that he saw a medic on 
several occasions during his duty in Alaska, and the medic 
showed a lack of interest in the veteran's complaints of hand 
pain.  He stated that he was only given APC tablets for the 
hand pain.  He stayed in El Paso, Texas, after his separation 
from service because of the warm weather.  He recalled that 
the first complaint and/or diagnosis of any cold-related 
disease following service was on the February 1998 VA 
examination.  

In March 2001, the veteran submitted to the RO an excerpt of 
an article from a veteran's publication that describes the 
concerns of VA and veterans about frostbite and other cold 
weather injuries.  

On VA examination in March 2001, the physician reviewed the 
veteran's claims file and medical records.  The veteran 
reiterated that he was treated for frostbite of both hands 
during service.  He reported that he did not receive any 
specific treatment for the frostbite during service.  He had 
not had any signs of frostbite, blistering, or gangrene.  He 
stated that he never reported his condition to a physician 
while on active duty, but just tried to keep his hands warm.  
Raynaud's disease was initially diagnosed in 1997.  He 
complained of tingling, numbness, and decreased sensitivity 
to pain on a daily basis.  He stated that the daily symptoms 
were not related to cold weather, and resolved spontaneously 
after approximately 30 minutes.  He denied a history of 
vascular problems or smoking.  He began to experience pain in 
both hands approximately 10 years earlier, when he noticed 
discomfort in the wrists and on the palmar aspects of both 
hands.  

Examination revealed no muscle atrophy or wasting in either 
hand.  There were no gross bony deformities in any aspect of 
either hand.  There was no tenderness to deep palpation in 
any aspect of the metacarpophalangeal joints, proximal 
interphalangeal joints, or distal interphalangeal joints.  
There was some tenderness to palpation on the metacarpal 
wrist joint on the right hand, but no swelling or redness in 
any aspect of either hand was found.  The strength in both 
hands was 5/5, and there was no apparent sensory deficit.  
The skin color of each hand was pink and dry, with some 
peeling.  The skin temperature was warm.  There was no edema 
or ulceration.  No scars were noted, and the nails were not 
deformed or atrophic.  Neurologic examination revealed that 
peripheral radial pulses were good in both hands, as was 
capillary refill.  X-ray study revealed arthritic changes in 
both wrists.  The diagnosis was Raynaud's disease not found, 
Raynaud's phenomenon found, osteoarthritis of the hands as a 
residual of mild frostbite, and bilateral carpal tunnel 
syndrome.  The examiner expressly stated that the veteran's 
Raynaud's phenomenon is less likely than not related to a 
very mild frostbite history, but was most likely due to his 
carpal tunnel syndrome.  

VA outpatient records dated from April 1999 to August 2001 
reflect additional treatment the veteran received for 
primarily unrelated problems.  The records show a diagnosis 
of Raynaud's phenomenon, but do not report treatment for that 
condition.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

As noted above, the service medical records are entirely 
negative for diagnosis or treatment of a cold injury, and are 
also negative for a diagnosis of Raynaud's Disease/Phenomenon 
in service.  Postservice medical records, both from VA and 
private medical professionals, show diagnoses of Raynaud's 
disease and Raynaud's phenomenon.  However, the record 
indicates, and the veteran has acknowledged, that the 
earliest diagnosis of Raynaud's disease/phenomenon was in 
late-1997, approximately 29 years after his discharge from 
service.  No competent (medical) evidence of record relates 
the current diagnosis of Raynaud's disease/phenomenon to 
service. 

The Board is aware that a history of a cold weather injury to 
the veteran's hands during service, including an incident of 
frostbite, is noted in numerous postservice VA and private 
medical records, as well as in the February 1998 and March 
2001 VA examination reports.  However, those notations appear 
to be bare transcriptions of lay history, and thus they are 
not competent medical evidence that he currently has 
Raynaud's disease with Raynaud's phenomenon related to his 
service.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  And, 
although numerous medical records report a history of a cold 
injury to his hands, the records are entirely negative for a 
nexus between any current Raynaud's disease/phenomenon and 
service.  On VA examination in March 2001, the examiner found 
that Raynaud's disease was not found, and it was expressly 
noted that Raynaud's phenomenon was "less likely than not 
related to [a] very mild frostbite history; most likely is 
due to his signs of carpal tunnel syndrome."  There is no 
medical opinion to the contrary.  

Without competent evidence of a nexus between any current 
Raynaud's disease or phenomenon and service or any cold 
exposure/injury therein, service connection for Raynaud's 
disease/phenomenon is not warranted.  The veteran's 
statements to the effect that his current diagnosis of 
Raynaud's disease with Raynaud's phenomenon is related to an 
incident of frostbite in service, cannot by themselves 
establish that this is so.  The veteran is a layperson and, 
as such, is not competent in matters requiring specialized 
medical knowledge, skill, training, or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The excerpt from a veterans publication about cold weather 
injuries merely describes concerns of VA and veterans 
regarding cold weather injuries incurred in service, 
including Raynaud's Syndrome.  This evidence does not mention 
the veteran, and is not specific as to his claim.  It merely 
describes general symptoms and pathology of cold weather 
injuries.  Thus, it does not provide relevant information, 
i.e., competent evidence of a link between the claimed 
disability and service.

The doctrine of resolving reasonable doubt in the veteran's 
favor does not apply in this case as the preponderance of the 
evidence is against his claim.


ORDER

Service connection for Raynaud's disease/Raynaud's phenomenon 
is denied.



		
	GEORGE R. SENYK 
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

